



Exhibit 10.40


FIRST AMENDMENT TO THE STAPLES, INC.
SURVIVOR BENEFIT PLAN


WHEREAS, Staples, Inc. (the "Company") maintains the Staples, Inc. Survivor
Benefit Plan (the "Plan"); and


WHEREAS, Section 9.1 of the Plan authorizes the Company to amend or terminate
the Plan at any time.


NOW THEREFORE, Section 5.1 of the Plan is hereby replaced in its entirety with
the following new provision:


5.1. Pre-Retirement Survivor Benefit.


(a)Deaths Before January 1, 2017. With respect to survivor benefits paid by the
Plan relating to Participant deaths occurring prior to January 1, 2017, if a
Participant dies while employed by the Company, the Company shall pay to the
deceased Participant's Beneficiary as a survivor benefit, an annual amount equal
to (1) one hundred percent (100%) of the Participant's Recognized Compensation
at date of death for one year, and (2) fifty percent (50%) of the Participant's
Recognized Compensation at date of death for each of the following two (2)
years.


(b)Deaths on or after January 1, 2017. Notwithstanding subsection (a) above, the
following groups shall be eligible for different benefits under the Plan:


(1)2016 Grandfathered Group. Effective with respect to individuals who were
eligible to participate in the Plan as of December 31, 2016, if such a
Participant dies while employed by the Company, the Company shall pay to the
deceased Participant's Beneficiary as a survivor benefit, an annual amount equal
to (1) one hundred percent (100%) of the Participant's Recognized Compensation
as of December 31, 2016 for one year, and (2) fifty percent (50%) of the
Participant's Recognized Compensation as of December 31, 2016 for each of the
following two (2) years.


(2)Post-2016 Non-Grandfathered Group. Effective with respect to an individual
who becomes a Participant in the Plan on or after January 1, 2017, if such
Participant dies while employed by the Company, the Company shall pay to the
deceased Participant's Beneficiary as a survivor benefit, an annual amount equal
to (1) one hundred percent (100%) of the Participant's current base salary at
date of death for one year, and (2) fifty percent (50%) of the current base
salary at date of death for each of the following two (2) years.


This Survivor Benefit shall be payable in periodic installments commencing in
the month following the Participant's death. The Company shall deduct from any
payment of benefits the amount of any federal, state or local income or
employment taxes required to be withheld or paid with respect to this
distribution.













--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
this 20 day of December, 2016.


Staples, Inc.




By:         /s/ Regis Mulot    




Title:        EVP HR        







